DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 4 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites the limitation "the longitudinal axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 11 and 12 are also rejected due to their dependency on Claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 6486379) in view of Cohen et al (US 2007/0287973).
	Regarding Claim 1, Chen discloses an absorbent article (10, Fig. 6) comprising:
	a longitudinal direction and a transverse direction (see Image 1);
	an anterior region, a posterior region, and a central region (crotch region 48, Fig. 6, Image 1) positioned between the anterior region and the posterior region (see Image 1);
	a first transverse direction end edge and a second transverse direction end edge opposed to the first transverse direction end edge (see Image 2);
	a topsheet layer (12, Figs. 1-2; the topsheet is not shown in Fig. 6 as described in Col. 19 lines 61-65) comprising a body facing surface (the side facing up in Fig. 2 is the body facing surface);
	a backsheet layer (14, Fig. 6);
	an absorbent system (combination of upper absorbent member 18 and middle absorbent member 20, Fig. 6) positioned between the topsheet layer (12, Figs. 1-2) and the backsheet layer (14, Fig. 6), the absorbent system (18 and 20, Fig. 6) comprising an absorbent core (18 and 20, Fig. 6) and a perimeter edge (as seen in Fig. 6, the perimeter edge of upper absorbent member 18 forms the perimeter edge of the absorbent system);
a depth direction wherein the absorbent system (18 and 20, Fig. 6) has a variable height in the depth direction in the longitudinal direction (as shown in Fig. 2, the middle absorbent member 20 provides increased height to the absorbent system 18 and 20, and as shown in Fig. 6 the upper absorbent member 18 extends more in the longitudinal direction than the middle absorbent member 20 does; as such, there will be a variation in height of the absorbent structure along the longitudinal direction); and
a pair of lines of weakness (line of weakness #1 and #2, see Image 2; Col. 20 lines 2-4) in the posterior region which generally form a V-shape (as shown in Images 1 and 2).

    PNG
    media_image1.png
    395
    555
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 6 of Chen

    PNG
    media_image2.png
    406
    705
    media_image2.png
    Greyscale

Image 2: Annotated Fig. 6 of Chen
Chen is silent regarding a body adhesive positioned on a portion of the body facing surface of the topsheet layer, the body adhesive comprising an interior perimeter separated by a spatial distance from the perimeter edge of the absorbent system.
Cohen teaches an absorbent article (100, Fig. 2), thus being in the same field of endeavor, with a body adhesive (24, Fig. 2) positioned on a portion of the body facing surface of the topsheet layer (12, Figs. 1 and 1A; unlabeled in Fig. 2; ¶ [0043]) in the posterior region (50, Fig. 2; ¶ [0043]) of the article (100, Fig. 2), the body adhesive (24, Fig. 2) comprising an interior perimeter (the interior sides of the two lines of the body adhesive can be considered the interior perimeter of the body adhesive, Fig. 2). Body adhesive prevents the absorbent article from bunching or twisting during use, in contrast to garment adhesive which is subject to constant bunching and twisting and can become disconnected from the garment over time (¶ [0004-0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the topsheet of Chen to include a body adhesive positioned on a portion of the body facing surface, as taught by Cohen. Using a body adhesive will prevent bunching and twisting during use, and as such the absorbent article will not move as much as it would using garment adhesive alone (as motivated by Cohen ¶ [0004-0006]). In the combination of Chen/Cohen, the body adhesive will be placed along the longitudinal edge of the lower absorbent member 22 (see Image 2 for a general placement of adhesive in the combination of Chen/Cohen). The interior perimeter of the body adhesive is separated by a spatial distance from the perimeter edge of the absorbent system, since there is space between the body adhesive and the perimeter of upper absorbent member 18 as shown in Image 2.
Regarding Claim 3, Chen further discloses the height in the depth direction of the absorbent system (18 and 20, Fig. 6) in a portion of the anterior region (see Image 1) of the absorbent article (10, Fig. 6) is greater than the height in the depth direction of the absorbent article (10, Fig. 6) in a portion of the posterior region (see Image 1) of the absorbent article (10, Fig. 6; the portion of the anterior region comprising middle absorbent layer 20 is greater in height than a portion of the posterior region that does not comprise the middle absorbent layer 20).
Regarding Claim 4, Chen/Cohen is silent whether the spatial distance separating the interior perimeter of the body adhesive from the perimeter edge of the absorbent system is from about 2 mm to about 10 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Chen/Cohen to have the spatial distance separating the interior perimeter of the body adhesive from the perimeter edge of the absorbent system be from about 2 mm to about 10 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Chen/Cohen would not operate differently with a spatial distance of about 2 mm to about 10 mm and since the article would still be able to adhere to the patient’s skin regardless of the distance between the adhesive and the absorbent system, the device would function appropriately with the claimed spatial distance. Further, applicant places no criticality on the range claimed, indicating simply that the spatial distance “can” be within the claimed ranges (¶ [0111] of published application).
Regarding Claim 5, Chen/Cohen is silent whether the spatial distance between the interior perimeter of the body adhesive and the perimeter edge of the absorbent system is uniform.
However, Cohen teaches an absorbent article that has straight edges rather than an hourglass shape. One of ordinary skill in the art would recognize that a non-contoured absorbent article and a contoured, hourglass shaped absorbent article are obvious variants of one another. Therefore, one of ordinary skill in the art would have found it obvious to simply substitute the straight, non-contoured shape of the article of Cohen for the hourglass shape of the article of Chen. This would result in the body adhesive in the combination of Chen/Cohen having a uniform spatial distance between the interior perimeter of the body adhesive and the perimeter edge of the absorbent system, since the distance between the body adhesive located at the edge of the lower absorbent layer 22 and the edge of the upper absorbent layer 18 (see Image 2) would be uniform if the edge of the lower absorbent layer 22 was straight rather than contoured.
Regarding Claim 6, the combination of Chen/Cohen substantially discloses the claimed invention as set forth above for Claim 1.
In the combination of Chen/Cohen, the spatial distance between the interior perimeter of the body adhesive and the perimeter edge of the absorbent system is non-uniform. As shown in Image 2, the body adhesive is applied along a curved edge of the lower absorbent layer 22 of Chen, but the perimeter edge of the absorbent system (the perimeter edge of the upper absorbent layer 18 of Chen) is a straight line. Therefore, the adhesive applied along the curve will have a non-uniform spatial distance separating the adhesive and the absorbent system.
Regarding Claim 7, the combination of Chen/Cohen substantially discloses the claimed invention as set forth above for Claim 1.
In the combination of Chen/Cohen, a portion of the posterior region of the absorbent article is free from body adhesive. As seen in Images 1 and 2 as well as Fig. 2 of Cohen, the body adhesive is not placed along the second transverse direction end edge, and as such a portion of the posterior region of the absorbent article of Chen/Cohen is free from body adhesive.
Regarding Claim 8, Chen further discloses a distribution layer (horizontal wicking barrier 24, Fig. 6; Col. 12 lines 47-54; since the wicking barrier can be a nonwoven web or less pervious paper, it can be considered a distribution layer).
Regarding Claim 9, the embodiment of Fig. 6 of Chen is silent whether the distribution layer has a length in the longitudinal direction which is longer than a length in the longitudinal direction of the absorbent core.
However, the embodiment of Fig. 1 of Chen teaches the distribution layer (24, Fig. 6) has a length in the longitudinal direction which is longer than a length in the longitudinal direction of the absorbent core (18 and 20, Fig. 1). This structure serves to prevent fluid from wicking too closely to the edges of the absorbent article, which will help prevent leakage from the article (Col. 12 lines 25-35).
Therefore, it would have been obvious to modify the distribution layer and absorbent core of Chen/Cohen to have the distribution layer be longer in the longitudinal direction than the absorbent core, as taught by Fig. 1 of Chen. This will prevent fluid from getting too close to the edges of the absorbent article, which will help prevent leakage from the front and back of the article during use (as motivated by Chen Col. 12 lines 25-35).
Regarding Claim 14, Chen further discloses a third line of weakness (central longitudinal line 74, Fig. 6) extending along a portion of the longitudinal axis in the posterior region of the absorbent article (see Image 1; some of the line 74 is within the posterior region).
Regarding Claim 15, Chen further discloses a second pair of lines of weakness (lines of weakness #3 and #4, see Image 2) in the anterior region of the absorbent article which generally form a V-shape (see Images 1 and 2).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 6486379) in view of Cohen et al (US 2007/0287973) further in view of Brisebois et al (US 6312416).
Regarding Claim 2, Chen/Cohen is silent whether the pair of lines of weakness are formed by embossing lines.
Brisebois teaches an absorbent article, thus being in the same field of endeavor, with bending lines that weaken the absorbent article and form preferential bending zones (Col. 10 lines 19-34). The bending lines can be formed by perforations, slits, cuts, and embossing (Col. 2 lines 1-7).
Therefore, it would have been obvious to simply substitute the lines of weakness of Chen/Cohen, which are made of “slits, perforations, or other stiffness reducing means” (Chen, Col. 19 line 66 – Col. 20 line 4) for the embossed bending lines of Brisebois. This is shown to be an obvious substitution, as Brisebois indicates that the bending lines can be formed by perforations, slits, cuts, and embossing (Brisebois, Col. 2 lines 1-7), and Chen/Cohen utilizes slits or perforations. As such, embossing is known in the art to be an analogous means of producing lines of weakness or bending lines, and one of ordinary skill in the art would find it obvious to substitute one for the other.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 6486379) in view of Cohen et al (US 2007/0287973) further in view of Hsieh (US 5713883).
Regarding Claims 10-12, Chen/Cohen is silent regarding a notch extending from a perimeter edge of the absorbent article and in a direction towards the longitudinal axis of the absorbent article, wherein the notch is located in the posterior region of the absorbent article, and a second notch extending from a perimeter edge of the absorbent article and in a direction towards the longitudinal axis of the absorbent article in the anterior region of the absorbent article.
Hsieh teaches an absorbent article (1, Fig. 1), thus being in the same field of endeavor, with a notch extending from a perimeter edge of the absorbent article and in a direction towards the longitudinal axis of the absorbent article, wherein the notch is located in the posterior region of the absorbent article, and a second notch extending from a perimeter edge of the absorbent article and in a direction towards the longitudinal axis of the absorbent article in the anterior region of the absorbent article (see Image 3). The notches improve the bending of the absorbent article and allow the article to curve to comfortably fit a user (Col. 4 lines 25-45).

    PNG
    media_image3.png
    341
    639
    media_image3.png
    Greyscale

Image 3: Annotated Fig. 1 of Hsieh
Therefore, it would have been obvious to modify the absorbent article of Chen/Cohen to include two notches extending from a perimeter edge of the absorbent article towards the longitudinal axis of the absorbent article, where one notch is in the posterior region and the second notch is in the anterior region, as taught by Hsieh. This improves the bending properties of the absorbent article and allows it to curve to comfortably fit a user (as motivated by Hsieh Col. 4 lines 25-45).
Claims 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 6486379) in view of Cohen et al (US 2007/0287973) further in view of McDaniel (US 2009/0204095).
Regarding Claims 13, 16, and 17, Chen/Cohen is silent regarding a secondary topsheet, a fluid intake layer, and whether the fluid intake layer comprises an opening.
McDaniel teaches an absorbent article (20, Fig. 12), thus being in the same field of endeavor, with a secondary topsheet (surge layer 81, Fig. 12), a fluid intake layer (meltblown layer 83, Fig. 12), wherein the fluid intake layer (83, Fig. 12) comprises an opening (portal with petals 114, Fig. 12; ¶ [0112]). The portal is aligned with the body such that liquids emitted from the body will be directed into the portal and directly to the absorbent core (¶ [0112-0113]). The secondary topsheet provides quick liquid absorption and pulls liquid away from the body, improving the comfort of the wearer (¶ [0062]).
Therefore, it would have been obvious to modify the absorbent article of Chen/Cohen to include a secondary topsheet and a fluid intake layer comprising an opening, as taught by McDaniel. The secondary topsheet will provide quick liquid absorption and pull liquid away from the body, improving the comfort of the wearer (as motivated by McDaniel ¶ [0062]) and the opening in the fluid intake layer is intended to be aligned with the part of the body that will be emitting liquids to allow quick delivery of the fluid into the absorbent core (as motivated by McDaniel ¶ [0112-0113]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA R ARBLE/           Examiner, Art Unit 3781